Title: To Benjamin Franklin from John Laurens: Two Letters, 28 May 1781
From: Laurens, John
To: Franklin, Benjamin


I.
Brest 28th May 1781.
I do myself the honor of acquainting Your Excellency that the Frigate Resolue with the two vessels of her convoy—the Cibelle Store Ship and the Brigantin Olympe—are at anchor in the road ready for sea— my effects are on board and I embark myself this morning—with a probability of sailing— I must confess I was apprehensive of not being dispatched so soon—but the decisive orders of the Count d’Hector, the liberal employment of the resources of his department—the interest with which he condescendingly inquired into details himself—removed all obstacles—and have effected the business with incredible rapidity. We are much indebted both to him and Count L’Angeron who on his part has contributed every thing that depended on him to promote dispatch and I entreat Your Excellency to renew our thanks to their respective Ministers—
I have desired Mr de Bertier Commissary of War to transmit Your Excellency copies of the present invoices— the whole of this transaction being under the authority of the war department— it is agreed that the different objects furnished to the United States are to be allowed at the same rates as those established for the King’s service—but still I apprehend it will be necessary to attend to the due performance of this and I have desired for this purpose that Mess. de Veimerange & de Corny will lay the whole before Your Excellency.
I learnt the removal of Mr Necker with the greatest grief and consternation—ignorant of the character and talents of his successor. I can only feel the loss of the man from whose administration so much Good had been derived— Your Excellency informed in those points perhaps may be less anxious—at any rate I am persuaded Your Excellency will have employed Yourself in engaging this new director to turn his attention to our affairs— and in availing yourself of the first edge of his entrance into office to accelerate the execution of the arrangements already taken—
I entreat Your Excellencys acceptance of my sincere wishes for a long continuance of your health & prosperity—and the repeated assurances of veneration and attachment with which I have the honor to be Your Excellency’s Most devoted Servt.
John Laurens.

The transaction of Mr de sabatier tho nominally under the authority of the War Department—appears to me reducible to a private contract—and consequently all the same precautions are to be taken— his prices have hitherto been given only in gross and by estimation—
His Excellency Mr Franklin

 
II.
Brest. 28th May 1781.
My Frigate is under sail, and I have but a moment to apprize Your Excellency of my draught on you of yesterdays date for fifty Louis in favor of Mess Spohrer & Co.
I have the honor to be Your Excellencys most obedt Servt
John Laurens.
